          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Onree Norris,

                      Plaintiff,     Case No. 1:18-cv-02163

v.                                   Michael L. Brown
                                     United States District Judge
Jermaine Hicks, David Cody,
David Lemacks, Jerome Moore,
Steven Parrish, Unidentified
Members of the Flint Circuit Drug
Task, and Unidentified Members
of the Henry County Special
Response Team,

                      Defendants.

________________________________/

                               ORDER

     This case arises out of the execution of a search warrant at the

wrong address. Plaintiff Onree Norris, whose home was mistakenly

raided, sued Defendants Jermaine Hicks, David Cody, David Lemacks,

Jerome Moore, and Steven Parrish for violating his Fourth Amendment

rights. Defendants now move for summary judgment based on qualified

immunity.   (Dkts. 55; 59.)   The Court grants Defendants’ motions.

Plaintiff also moves to amend his complaint by adding Agent Eric Kendig
as a defendant.    (Dkt. 50.)   The Court denies Plaintiff’s motion as

untimely.

I.   Background

     Defendants Hicks, Lemacks, Moore, and Parrish work as agents for

the Flint Circuit Drug Task Force (“Task Force”). (Dkt. 72 at 6:3–24.)

The Task Force is comprised of about seven agents from different law

enforcement agencies within Henry County, Georgia. (Dkt. 52 at 7:17–

8:5, 35:23–36:11.) It specializes in drug-related investigations. (Dkt. 73

at 6:1–5.)   Defendant Cody is the Commander of the Henry County

Sheriff’s Office Special Response Team (“Response Team”). (Dkt. 55-5

¶ 2.) The Response Team has twenty-one members and specializes in

executing search and arrest warrants at residential properties. (Dkts.

51-1 at 9:12–17; 71 at 7:17–18, 15:2–12.)

     In March 2016, the Task Force began investigating Gemar “Jay”

Watkins based on a tip that he was selling illegal drugs from his home at

305 English Road in McDonough, Georgia. (Dkt. 59-2 ¶ 3; 59-5 at 3.) The

Task Force received similar reports throughout 2017, including from

witnesses who bought drugs from Watkins or transported drugs on his

behalf. (Dkt. 59-5 at 4–5.) These witnesses stated, and police databases



                                    2
confirmed, that Watkins lived at the 305 English Road address. (Id. at

3–5.) One of the witnesses also stated that Watkins pointed a gun at,

and threatened to kill, two parents who confronted him at that address.

(Id. at 5.)

       In September 2017, Defendants Moore and Parrish tried to conduct

surveillance at 305 English Road but were immediately chased away by

three or four people standing in front of the property. (Dkts. 59-5 at 4–5;

70 at 6:14–7:11.)     Men at the property got in a car and followed

Defendants Moore and Parrish at high speed, “pretty much” bumper-to-

bumper, for about ten miles. (Dkts. 59-5 at 4–5; 70 at 6:1–13; 73 at 15:18–

16:7.) Based on his view of the property during the surveillance attempt,

Defendant Parrish believed the home at 305 English Road looked

“habitable” and “typical to the other houses in the area.” (Dkt. 70 at 8:6–

12.)

       In January 2018, a confidential informant told Task Force agents

that he regularly purchased drugs from Watkins at 305 English Road.

(Dkt. 59-5 at 5–6.)    The informant also said that Watkins and his

associates carry guns at the residence, that Watkins’s friends and family

live nearby and warn Watkins when police are around, that Watkins uses



                                    3
surveillance cameras at his house, and that “everyone is scared of

[Watkins] because he has a violent reputation and constantly threatens

people with being shot.” (Id. at 5–6.) Later that month, Task Force

agents obtained a video in which Watkins and an associate used a firearm

to threaten and assault an elderly man. (Id. at 6.)

      In late January 2018, Defendant Hicks and another Task Force

agent drove by 305 English Road. (Dkt. 59-2 ¶ 10.) They saw seven or

eight people there, including someone standing on the front porch. (Id.

¶ 12.) They also saw several cars in the yard. (Dkt. 69 at 12:3–9.) The

house was an “off-white” color and had a black roof. (Id. at 12:15–18,

13:13–16.) Overall, the agents thought it looked like a “normal house,”

an “active residence,” and certainly not an “abandoned house.” (Dkts.

¶ 59-2 ¶ 12; 69 at 47:13–48:15.) Defendant Hicks described this drive-by

surveillance as “lucky” because the property was usually too dangerous

for officers to visit. (Dkt. 69 at 18:3–11.)

      A day or so later, the Task Force Defendants worked with a

confidential informant to complete a controlled purchase of drugs from

Watkins’s friend at 305 English Road. (Dkts. 59-5 at 7; 73 at 17:5–10.)

The Task Force Defendants did not accompany the informant to the



                                      4
property, however, “due to counter surveillance measure[s]” used by

Watkins and his associates. (Dkt. 59-5 at 7.)

     On January 31, 2018, Defendant Hicks applied for and obtained a

no-knock search warrant for the residence at 305 English Road. (Dkt.

59-2 ¶ 9.) The warrant described the home as “a one story single-family

residence, with off white siding and a black roof.” (Dkt. 59-6 at 2.) It

further stated that the residence has “a black mailbox” on which the

house address and Watkins’ name are displayed. (Id.) The warrant also

included directions to the property. (Id.)

     Given the “violence threat” involved in visiting 305 English Road,

the Task Force obtained the assistance of the Response Team to execute

the search warrant. (Dkts. 55-8 ¶ 7; 59-2 ¶ 17; 73 at 7:18–22.) No one

from the Response Team had previously been to 305 English Road. (See

Dkt. 69 at 53:3–13; 71 at 10:11–13.)         The Response Team usually

conducts drive-by surveillance of a target property before executing a

warrant but was unable to do so here because of the risk of getting

spotted and attacked by Watkins and his associates. (Dkts. 51-1 at

14:10–20, 26:1–6; 69 at 53:3–13.)




                                    5
     In the early evening of February 8, 2018, agents from the Response

Team and Task Force — including Defendants — met at a law

enforcement office to prepare for execution of the search warrant. (Dkts.

52 at 19:5–22; 55-8 ¶ 12; 59-2 ¶ 18.) Everyone involved in the raid was

present, including all twenty-one agents from the Response Team. (Dkts.

69 at 24:21–25; 71 at 7:17–8:3, 10:21–23.) Defendant Hicks delivered a

PowerPoint presentation that included an aerial image of the home’s

location on a map, driving directions to the home, an overview of events

leading to the search warrant, Watkins’ profile, and the following list of

“hazards:”

         Weapons – Possible Firearms inside the residence.
         Target has children however, C.I. stated they have not
          seen children at location.
         C.I. stated they have seen several people at the location
          with firearms.
         Target posted a video on social media where a [sic]
          elderly male was assaulted with a firearm.

(Dkts. 55-1 at 2–5, 7; 69 at 24:10–20.)

     Defendant Hicks described 305 English Road as Watkins’s

residence, “off-white” in color, and surrounded by cars in the yard. (Dkts.

69 at 35:21–36:24; 71 at 37:16–20.)       He also stated that the search

warrant — which described the house in further detail — was “available



                                    6
for review.” (Dkt. 55-1 at 8.) It appears Defendant Cody was the only

Response Team agent who reviewed the warrant. (Dkts. 62 at 3, 10–11;

71 at 13:2–18.) He made sure it was signed, confirmed it authorized a

no-knock entry, and confirmed that the address in the warrant matched

the address identified in the PowerPoint presentation. (Dkt. 71 at 13:7–

13, 16:2–17:6.) But he did not read the warrant “word for word all the

way through,” and there is no evidence he read the warrant’s description

of the house at 305 English Road. (Id. at 15:19–16:15.) Because the

Response Team relies on the Task Force to describe the target property

and to take them there, Defendant Cody typically does not review the

warrant’s property description before completing a raid. (Id.; see Dkt. 52

at 42:3–7 (Task Force responsible for “ensuring that the officers who were

going to serve the warrant on a target location know where that location

is”).)

         Defendant Hicks explained during the meeting that the Task Force

was responsible for securing the grounds around the target residence and

vehicles in the yard. (Dkts. 55-1 at 11; 59-2 ¶ 24.) The Response Team

was responsible for entering and securing the house. (Dkts. 55-1 at 11;

59-2 ¶ 22.) Lieutenant Marlowe led the Task Force while Defendant



                                     7
Cody led the Response Team.          (Dkts. 55-1 at 11; 69 at 28:14–22.)

Although Defendant Cody exercised “overall tactical control,” he

delegated authority to Response Team Agent Eric Kendig to lead the

team’s execution of his tactical plan. (Dkts. 51-1 at 19:17–21:9; 55-1 at

11; 71 at 20:13–21:16.) This meant Defendant Cody would oversee the

operation from outside the target residence while Agent Kendig led the

team’s entry into the house. (Id.)

     Once Defendant Hicks finished his presentation, Defendant Cody

provided tactical instructions to the agents so that everyone understood

their role in the operation. (Dkts. 51-1 at 14:8–10; 70 at 25:10–26:4; 73

at 38:11–39:13.) The Response Team followed Defendants Hicks and

Lemacks to 305 English Road. (Dkts. 59-2 ¶¶ 27–28; 69 at 40:9–10.)

Defendants Moore and Parrish (and a few others) drove separately to the

surrounding woods — about a quarter-mile away — to look for and

apprehend anyone fleeing the target residence. (Dkt. 70 at 11:1–13:19,

22:12–22.) The agents knew there was another “drug house” in the area

— with which law enforcement had had “previous run ins”— so they were

“worried” about people running between the two homes. (Id. at 13:9–19;

see Dkt. 73 at 33:2–25.)



                                      8
     Led by Defendants Hicks and Lemacks, the Response Team parked

in a dirt path leading to the side of 305 English Road. (Dkts. 58; 59-2 ¶

28.) A few agents parked directly in front of the house. (Dkts. 51-1 at

16:12–22; 52 at 26:9–24.) The house sat in a large dirt clearing in an

otherwise wooded area, with abandoned cars and parts scattered around

the grounds. (Dkt. 58.) Several agents thought the grounds looked like

a junkyard. (See, e.g., Dkts. 70 at 8:18–24; 73 at 15:5–10.) The sun was

setting, and it was starting to get dark. (Dkt. 70 at 12:24–13:3.)

     After exiting their vehicles, the agents threw two flash grenades

that exploded near the house.      (Dkts. 58; 71 at 22:19–23:21.)    The

explosions were very loud and created a bright flash, followed by smoke.

(Dkt. 58.) The agents threw the grenades to distract and disorient the

“numerous people with guns” they expected to encounter at the property.

(Dkts. 51-1 at 18:1–9; 70 at 15:2–19; 71 at 8:9–9:4, 23:19–21.)

     Immediately after the explosions, a few agents approaching from

the front of the house apprehended and handcuffed a man in the yard.

(Dkt. 58.) The rest of the Response Team, led by Defendant Cody, walked

towards the side of the house with their guns raised. (Dkt. 58.) As they

got closer to the house, Defendant Cody and Agent Kendig realized it was



                                    9
severely run down and dilapidated. (Dkts. 55-1 at 43:19–25; 71 at 25:5–

14.) This dilapidation was not apparent from a distance, including from

the road or the dirt path on which the agents had parked. (Dkts. 69 at

47:9–48:15; 71 at 26:6–13; 72 at 39:18–40:8.) The house had no windows,

no doors, no electricity, no running water, no appliances, no carpet, and

no sheet rock walls. (Dkts. 51-1 at 43:19–25; 69 at 49:4–17; 71 at 17:19–

18:16.) There were holes on the side of the building, and car parts lying

inside. (Dkts. 51-1 at 43:19–25; 71 at 18:11–12, 25:9–12.) Both agents

believed it was uninhabitable, abandoned, and a “storage out-building”

rather than a house. (Dkts. 51-1 at 43:19–25; 55-5 ¶ 5; 71 at 17:19–

18:16.) Since they understood the search warrant was for an occupied

residence, they mistakenly concluded the structure was not 305 English

Road. (Dkts. 51-1 at 43:19–25; 71 at 17:9–18:16, 29:24–25, 35:9–19.)

     As the group moved through the back yard, Defendant Cody slowed

down and the rest of the Response Team continued past him through

some trees to a nearby yellow house whose lights were on. (Dkts. 52 at

41:16–20; 58.) This house was about forty yards from 305 English Road,

separated only by a thin line of bare trees. (Dkts. 58; 59-2 ¶ 36.) It, too,

sat on a large grassy-dirt clearing surrounded by trees. (Dkt. 58.) The



                                    10
color and design of the two houses looked similar, and someone had told

Defendant Cody that the target residence was yellow. (Dkts. 51-1 at

23:24–25; 58; 71 at 14:13–25, 36:8–13.)      Although Defendant Cody

“wasn’t sure” this second house was the target residence, “[t]hings were

moving really fast” and he assumed Agent Kendig and the rest of the

team “acquired information that justifiably led them to proceed to the

second structure.” (Dkts. 51-1 at 44:1–4; 55-5 at 3; 71 at 29:16–25.) The

Response Team spent about thirty seconds walking towards and behind

305 English Road before continuing past it to the second house. (Dkt.

58.) They never stopped or communicated by radio. (Dkts. 58; 71 at

33:11–34:17.)1

     After deploying two flash grenades outside the second house, agents

from the Response Team — including Agent Kendig — forcibly entered

the residence and apprehended Plaintiff who was inside. (Dkts. 58; 71 at

36:14–18; 39:7–11.)   Defendant Cody entered the residence shortly

thereafter. (Dkt. 55-8 ¶ 19.) The Task Force — which had been focusing

on securing the surrounding grounds and vehicles — then informed the


1Defendant Cody testified that, for safety reasons, the Response Team
does not communicate over the radio during an operation (absent a clear
emergency) until they secure the house. (Dkt. 71 at 33:11–24, 35:1–8.)

                                   11
Response Team that they had raided the wrong house. (Dkt. 71 at 39:21–

25; see, e.g., Dkts. 55-4; 59-2 ¶¶ 32–34, 40, 43; 72 at 40:9–16.) The address

they entered was 303 English Road (Plaintiff’s residence), not 305

English Road (Watkins’s drug house). (Dkt. 71 at 29:12–25.) Defendant

Cody later worked with Plaintiff to repair the damage caused by the

agents to Plaintiff’s home. (Dkt. 55-8 ¶ 20.)

      In May 2018, Plaintiff sued Defendants under 42. U.S.C. § 1983 for

searching his home and seizing his person without a search warrant or

probable cause in violation of the Fourth, Fifth, and Fourteenth

Amendments.      (Dkt. 1.)   On April 1, 2019, about two months after

discovery closed and almost a year into the case, Plaintiff moved to

amend his complaint by adding Agent Kendig as a defendant. (Dkt. 50.)

The next day, Defendants moved for summary judgment based on

qualified immunity. (Dkts. 55; 59.)

II.   Discussion

      A.   Plaintiff’s Motion to Amend

      Plaintiff moves to add Agent Kendig as a defendant. Plaintiff’s

motion is untimely.




                                     12
     On July 30, 2018, the Court’s Scheduling Order (Dkt. 14) approved

the parties’ Joint Preliminary Report and Discovery Plan (Dkt. 11), which

states: “Amendments to the pleadings submitted LATER THAN THIRTY

(30) DAYS after [July 27, 2018] will not be accepted for filing, unless

otherwise permitted by law.” (Dkt. 11 at 8.) The Scheduling Order also

incorporates the Local Rules, which state that, subject to inapplicable

exceptions, “all . . . motions must be filed WITHIN THIRTY (30) DAYS

after [July 27, 2018] unless the filing party has obtained prior permission

of the Court to file later.” LR 7.1(A)(2), NDGa.; (see Dkts. 11 at 7 – 8; 14).

Plaintiff filed his motion to amend on April 1, 2019, more than seven

months after the Scheduling Order’s deadline.          See Goolsby v. Gain

Techs., Inc., 362 F. App’x 123, 127, 131 (11th Cir. 2010) (scheduling order

approved the parties’ joint preliminary report and discovery plan, and

thereby incorporated the amendment deadline listed in that filing).

     “[W]hen a motion to amend is filed after a scheduling order

deadline, Rule 16 is the proper guide for determining whether a party’s

delay may be excused.” Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418

n.2 (11th Cir. 1998). Rule 16 provides that the scheduling order “may be

modified only for good cause,” Fed. R. Civ. P. 16(b)(4), which “precludes



                                     13
modification unless the schedule cannot be met despite the diligence of

the party seeking the extension,” Sosa, 133 F.3d at 1418. “This means

that the likelihood of obtaining permission to amend diminishes

drastically after the court enters a scheduling order with deadlines for

amendments that have expired.” Kozyrev v. Ponomarenko, 2020 WL

977635, at *1 (S.D. Fla. Feb. 28, 2020).2

     Plaintiff was not diligent here. His motion to amend comes almost

a year into the case, more than seven months after the Scheduling

Order’s deadline, almost two months after the close of discovery, and one

day before the (extended) deadline for filing summary judgment motions.

The Eleventh Circuit has repeatedly found that delays of this length

preclude amendment. See Pugh v. Kobelco Const. Mach. Am., LLC, 413

F. App’x 134, 136 (11th Cir. 2011) (denying motion to amend filed “more

than three months after the expiration of the deadline for amending

pleadings”); Goolsby, 362 F. App’x at 128, 131 (denying motion to amend


2 Plaintiff’s brief “does not address good cause under Rule 16(b), but
focuses instead upon the liberal amendment standard set out in Federal
Rule of Civil Procedure 15(a).” Sosa, 133 F.3d at 1419. “However,
because [Plaintiff’s] motion to amend was filed after the scheduling
order’s deadline, []he must first demonstrate good cause under Rule 16(b)
before [the Court] will consider whether amendment is proper under Rule
15(a).” Id.

                                    14
filed “nearly two months after the parties’ deadline for amending the

pleadings”); S. Grouts & Mortars, Inc. v. 3M Co., 575 F.3d 1235, 1242

(11th Cir. 2009) (denying motion to amend filed five months after

scheduling order’s deadline and “a few weeks” after fact discovery closed);

see also Lowe’s Home Ctrs., Inc. v. Olin Corp., 313 F.3d 1307, 1315 (11th

Cir. 2002) (“[I]t is not an abuse of discretion for a district court to deny a

motion for leave to amend following the close of discovery, past the

deadline for amendments and past the deadline for filing dispositive

motions.”).

     Plaintiff claims “[t]he extent of Mr. Kendig’s involvement in the

raid was unknown pre-discovery.” (Dkt. 50 at 6.) That may be, but

Plaintiff during discovery obtained significant information about Agent

Kendig’s involvement and still waited months to seek an amendment.

For example, on November 20, 2018 — more than four months before

filing the motion to amend — Plaintiff elicited the following testimony

from Defendant Cody at his deposition:

          Q. And then you said that there were team members
     within the Henry SR Team who had control over certain other
     aspects. Is that --

           A. They are the team -- they are the -- or he, for this one,
     is a team leader. They go in the house. He controls what’s


                                     15
     going on in the house. He controls the movement to the house.
     I delegate that authority to our team leader.

           Q. Who is that with this particular warrant execution?

           A. Sergeant Kendig.

           Q. Would that be Eric Kendig?

           A. Yes.

          Q. What specific responsibility did you delegate to
     Sergeant Kendig with respect to the execution of the warrant
     at 305 English Road?

           A. He’s the team leader, the entry team leader.

          Q. The entry team leader. So, just in layman’s terms,
     what does that mean?

          A. Means he controls the movement of people going to
     the house. He controls who goes into the house. I let him --
     he makes up his own list of people that are -- he is going to
     the house with. So --

           Q. Okay. And he would have created a list in this
     particular case?

           A. Right.

(Dkt. 71 at 21:9–22:11.) This testimony put Plaintiff on notice of Agent

Kendig’s central role in the raid. Defendant Cody also offered testimony

about Agent Kendig’s position in the Response Team’s tactical formation

during the raid. (Id. at 36:14–18.) And, on January 10, 2019, Plaintiff



                                  16
elicited further testimony about Agent Kendig from Defendant Moore.

(Dkt. 73 at 9:4–16.) Plaintiff even deposed Agent Kendig on January 24,

2019, but still waited more than two months before moving to add him as

a defendant. (Dkt. 51-1.) This is not diligence. See S. Grouts, 575 F.3d

at 1242 (“Southern Grouts lacked diligence, at the very least, because it

waited until August 5, 2008 to file a motion to amend its complaint with

information that it had known over a month before.”).3

     Because Plaintiff’s “proposed amendment was based on facts that

were, or should have been, within his own knowledge” well before he




3 Plaintiff claims he did not receive “the original transcript” of Agent
Kendig’s deposition until March 26, 2019. (Dkt. 50 at 2.) But Plaintiff
does not say whether he is responsible for this delay, as he was for other
delayed transcripts in this case. (See Dkt. 48.) Indeed, Defendants
previously moved to extend the summary judgment deadline because
“plaintiff’s counsel advised the court reporter to delay preparing the
transcripts for [certain] depositions” based on his expectation that the
case would settle. (Id. at 2.) Even if Plaintiff was not responsible for the
delayed transcript, he still could have sought amendment based on what
he learned during Agent Kendig’s deposition (whether or not he had “the
original transcript”) as well as Defendant Cody’s revealing deposition
more than two months earlier. At the very least, he should have
promptly sought any additional information he needed to determine
whether an amendment was warranted. See S. Grouts, 575 F.3d at 1241
n.3 (“The lack of diligence that precludes a finding of good cause . . . can
include a plaintiff’s failure to seek the information it needs to determine
whether an amendment is in order.”).


                                    17
moved to amend in April 2019, he has not shown good cause to modify

the Scheduling Order and his motion to amend is denied as untimely.

Pugh, 413 F. App’x at 136.4

     B.    Defendants’ Motions for Summary Judgment

           1.    Legal Standard for Summary Judgment

     Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material if

“it might affect the outcome of the suit under the governing law.” W. Grp.

Nurseries, Inc. v. Ergas, 167 F.3d 1354, 1360 (11th Cir. 1999). A factual

dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. at 1361.

     The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is


4Even if Plaintiff had shown good cause, the Court would deny his motion
to amend as futile because, for many of the same reasons explained
below, Agent Kendig is entitled to qualified immunity for his
participation in the raid on Plaintiff’s home. See Cockrell v. Sparks, 510
F.3d 1307, 1310 (11th Cir. 2007) (“Leave to amend a complaint is futile
when the complaint as amended would still be properly dismissed or be
immediately subject to summary judgment for the defendant.”).

                                   18
no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004). A moving party meets this

burden by “showing—that is, pointing out to the district court—that

there is an absence of evidence to support the nonmoving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The movant, however,

need not negate the other party’s case. Id. at 323.

     Once the movant has adequately supported its motion, the

nonmoving party then has the burden of showing that summary

judgment is improper by coming forward with “specific facts” showing a

genuine dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). Ultimately, there is no “genuine issue for trial”

when “the record taken as a whole could not lead a rational trier of fact

to find for the non-moving party.” Id. But “the mere existence of some

alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247–48.

     Throughout its analysis, the court must “resolve all reasonable

doubts about the facts in favor of the non-movant, and draw all justifiable



                                     19
inferences in his or her favor.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112,

1115 (11th Cir. 1993). “It is not the court’s role to weigh conflicting

evidence or to make credibility determinations; the non-movant’s

evidence is to be accepted for purposes of summary judgment.” Mize v.

Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996).

           2.    Legal Standard for Qualified Immunity

     “Section 1983 allows persons to sue individuals or municipalities

acting under the color of state law for violations of federal law.” Hill v.

Cundiff, 797 F.3d 948, 976 (11th Cir. 2015).5 “When defending against a

§ 1983 claim, a government official may assert the defense of qualified

immunity.” Moore v. Sheriff of Seminole Cty., 748 F. App’x 229, 232 (11th

Cir. 2018). An official asserting this defense must show that he “engaged

in a discretionary function when he performed the acts of which the

plaintiff complains.” Holloman ex rel. Holloman v. Harland, 370 F.3d

1252, 1264 (11th Cir. 2004). The burden then “shifts to the plaintiff to




5 Section 1983 provides: “Every person who, under color of any statute,
ordinance, regulation, custom, or usage, of any State . . . subjects, or
causes to be subjected, any citizen of the United States . . . to the
deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at
law [or] suit in equity . . . .” 42 U.S.C. § 1983.

                                     20
show that the defendant is not entitled to qualified immunity.” Id. This

requires plaintiff to show that “(1) the defendant violated a constitutional

right, and (2) this right was clearly established at the time of the alleged

violation.”   Id.   Plaintiff’s two-part burden need not be “analyzed

sequentially; if the law was not clearly established, [the court] need not

decide if the Defendants actually violated the Plaintiff’s rights.” Fils v.

City of Aventura, 647 F.3d 1272, 1287 (11th Cir. 2011).

      To establish a violation of clearly established law, plaintiff must

show “the preexisting law was so clear that, given the specific facts facing

a particular officer, one must say that every reasonable official would

have understood that what he is doing violates the Constitutional right

at issue.” Gates v. Khokhar, 884 F.3d 1290, 1302 (11th Cir. 2018). “[T]he

clearly established law must be particularized to the facts of the case”

and not “defined at a high level of generality.” White v. Pauly, 137 S. Ct.

548, 552 (2017). This is because the “the dispositive question is whether

the violative nature of [defendant’s] particular conduct is clearly

established.” J W by & through Tammy Williams v. Birmingham Bd. of

Educ., 904 F.3d 1248, 1260 (11th Cir. 2018).          “Such specificity is

especially important in the Fourth Amendment context, where the



                                    21
Supreme Court has recognized that it is sometimes difficult for an officer

to determine how the relevant legal doctrine . . . will apply to the factual

situation the officer confronts.” Id.

     “The critical inquiry is whether the law provided the [officials] with

fair warning that their conduct violated the Fourth Amendment.” Coffin

v. Brandau, 642 F.3d 999, 1013 (11th Cir. 2011). “Fair warning is most

commonly provided by materially similar [binding] precedent from the

Supreme Court, [the Eleventh Circuit], or the highest state court in

which the case arose.” Gates, 884 F.3d at 1296; see Birmingham Bd. of

Educ., 904 F.3d at 1260 n.1 (only binding cases can create clearly

established law).

     [A] pre-existing precedent is materially similar to the
     circumstances facing the official when the specific
     circumstances facing the official are enough like the facts in
     the precedent that no reasonable, similarly situated official
     could believe that the factual differences between the
     precedent and the circumstances facing the official might
     make a difference to the conclusion about whether the
     official’s conduct was lawful or unlawful, in the light of the
     precedent.

Merricks v. Adkisson, 785 F.3d 553, 559 (11th Cir. 2015). “Exact factual

identity with a previously decided case is not required,” Coffin, 642 F.3d

at 1013, but “[m]inor variations between cases may prove critical,”



                                    22
Youmans v. Gagnon, 626 F.3d 557, 563 (11th Cir. 2010); see Merricks, 785

F.3d at 559 (“Minor variations in some facts . . . might be very important

and, therefore, be able to make the circumstances facing an official

materially different than the pre-existing precedents.”). Ultimately, the

unlawfulness of defendant’s conduct must be “apparent” from the binding

precedent on which plaintiff relies. Coffin, 642 F.3d at 1013.

     If plaintiff cannot point to a materially similar binding precedent,

he can establish fair warning only if defendant’s conduct violated federal

law “as a matter of obvious clarity.” Id. at 1014; see Gaines v. Wardynski,

871 F.3d 1203, 1208–09 (11th Cir. 2017). This requires plaintiff to show

that (1) “the words of the federal statute or constitutional provision at

issue are so clear and the conduct so bad that case law is not needed to

establish that the conduct cannot be lawful,” or (2) “the case law that does

exist is so clear and broad (and not tied to particularized facts) that every

objectively reasonable government official facing the circumstances

would know that the official’s conduct did violate federal law when the

official acted.” Gaines, 871 F.3d at 1209; see Gates, 884 F.3d at 1296–97

(“Authoritative judicial decisions may establish broad principles of law

that are clearly applicable to the conduct at issue,” or “it may be obvious



                                     23
from explicit statutory or constitutional statements that conduct is

unconstitutional”).

     Obvious clarity cases are “rare” and constitute “a narrow exception

to the normal rule that only case law and specific factual scenarios can

clearly establish a violation.” Coffin, 642 F.3d at 1014–15; Fils, 647 F.3d

at 1291.   This is because “[a] reasonable official’s awareness of the

existence of an abstract right . . . does not equate to knowledge that his

conduct infringes the right.” Coffin, 642 F.3d at 1015. And “public

officials are not obligated to be creative or imaginative in drawing

analogies from previously decided cases.” Id. “Thus, if case law, in

factual terms, has not staked out a bright line, qualified immunity almost

always protects the defendant.” Id.

     Properly applied, “[t]he qualified immunity defense provides ample

protection to all but the plainly incompetent or those who knowingly

violate the law.” Merricks, 785 F.3d at 558. It “recognizes the problems

that government officials like police officers face in performing their jobs

in dynamic and sometimes perilous situations.”         Id.   It gives those

officials “breathing room to make reasonable but mistaken judgments,”

Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011), and allows them to “carry



                                    24
out their discretionary duties without the fear of personal liability or

harassing litigation,” Carruth v. Bentley, 942 F.3d 1047, 1054 (11th Cir.

2019). Given these policy goals and the broad scope of the defense,

“courts should think long and hard before stripping defendants of

immunity.” Ray v. Foltz, 370 F.3d 1079, 1082 (11th Cir. 2004).

           3.    Analysis

     Plaintiff explicitly concedes that Defendants Hicks, Lemacks,

Moore, and Parrish are entitled to qualified immunity against Plaintiff’s

claims. (Dkt. 62 at 1.) The only remaining issue is whether Defendant

Cody is also entitled to summary judgment based on qualified immunity.

The Court finds that he is.6

     The parties do not dispute — nor could they — that Defendant Cody

was acting within his discretionary authority when he and his team

executed the search warrant at Plaintiff’s house.      See Hartsfield v.


6 Defendants are entitled to summary judgment on Plaintiff’s Fifth and
Fourteenth Amendment claims because “[t]he allegations at issue here
center on an unlawful search and seizure and should be analyzed under
the Fourth Amendment, not the due process clauses of either the Fifth or
Fourteenth Amendment.”           Glover v. Eighth Unknown D.E.A.
Agents/Drug Task Force Agents From Birmingham, Alabama Task
Force, 225 F. App’x 781, 783 n.1 (11th Cir. 2007). The Court thus confines
its qualified immunity analysis to Plaintiff’s Fourth Amendment claim
against Defendant Cody.

                                   25
Lemacks, 50 F.3d 950, 953 (11th Cir. 1995) (“no doubt” that officers

executing a search warrant at the wrong address “were acting within

their discretionary authority”). The burden thus lies with Plaintiff to

show that Defendant Cody’s involvement in the raid violated clearly

established law.

     Plaintiff claims Hartsfield is a “materially similar” precedent that

provided Defendant Cody with fair warning that his conduct violated the

Fourth Amendment. (Dkt. 62 at 8–10.)7 In Hartsfield, the deputy sheriff

went with a confidential informant to the target residence. He waited

outside while the informant purchased marijuana from a woman inside.

He obtained a search warrant for the residence later that day.            At

approximately 2:30 p.m. the next day, he mistakenly led law enforcement

agents to the wrong house to execute the search warrant. He forcibly

opened the door with a battering ram, and the other agents went inside.

The court noted that “absent probable cause and exigent circumstances,




7 Plaintiff also relies on Treat v. Lowe, 668 F. App’x 870 (11th Cir. 2016),
and White v. Mclain, 648 F. App’x 838 (11th Cir. 2016), but
“[u]npublished cases . . . do not serve as binding precedent . . . and cannot
be relied upon to define clearly established law.” Birmingham Bd. of
Educ., 904 F.3d at 1260 n.1. Even if they could, Treat and White would
not change the conclusions reached by the Court in this order.

                                     26
a warrantless search of a residence violates the Fourth Amendment,

unless the officers engage in reasonable efforts to avoid error.”

Hartsfield, 50 F.3d at 955. The court then found that the deputy sheriff

was not entitled to qualified immunity because “all reasonable police

officers should have known that [his] acts—searching the wrong

residence when he had done nothing to make sure he was searching the

house described in the warrant—violated the law.” Id. at 955 (emphasis

added). The “Hartsfield Court . . . expressly rested its holding on the fact

that [the deputy sheriff] did nothing” to make sure he was at the right

house. White, 648 F. App’x at 842; see also Treat, 668 F. App’x at 871 (no

qualified immunity because agents “did nothing to ascertain the correct

address”).

     The Eleventh Circuit has instructed district courts to “compare the

facts of the case before the court . . . with those cases that the party

opposing the motion contends show the clearly established nature of the

law.” Merricks, 785 F.3d at 559. After conducting that analysis, the

Court finds that this action differs materially from Hartsfield. First, the

Hartsfield defendant “did nothing to make sure he was searching the

[right] house,” even though he easily could have done so by checking the



                                    27
warrant in his possession.    Hartsfield, 50 F.3d at 955.     In contrast,

Defendant Cody did take steps to identify the target residence, even

though it was the Task Force’s responsibility to take him to the correct

address. He participated in the pre-execution briefing, reviewed the

search warrant, confirmed that the address in the warrant matched the

address identified by the Task Force, spoke to someone about the color of

the target residence, reviewed an aerial image of the house’s location on

a map, followed the Task Force to 305 English Road, and inspected the

house with a flashlight before concluding it did not fit the description he

was given at the pre-execution briefing. These efforts may have proved

“ineffectual, but he made them, which is more than [the Hartsfield

defendant] did.” White, 648 F. App’x at 842.

     Second, in Hartsfield, the only evidence of wrongdoing at the target

residence was the sale of marijuana by a woman. The raid was “carefully

staged and the officers were accompanied by representatives of the

media,” demonstrating the absence of any “exigent circumstances.”

Hartsfield, 50 F.3d at 952. Here, Defendant Cody knew Watkins had a

violent criminal history, expected “numerous people with guns” (and

potentially children) at the target residence, believed Watkins would



                                    28
know they were arriving due to counter-surveillance measures, worried

that a nearby drug house would get involved in the raid, and knew his

team apprehended a man on the grounds immediately after they arrived.

His team also deployed two flash grenades within seconds of arriving,

which revealed their presence and increased their vulnerability to any

threats at the residence.

     Third, and relatedly, the Hartsfield agents immediately went to the

wrong address. Here, Defendant Cody and his team initially approached

the correct address but reasonably believed it was not the target

residence because it looked uninhabitable and abandoned and they had

been told to look for an occupied home (potentially with children). By the

time they realized the structure was abandoned, there was a need to act

quickly given the dangers expected at the property and the likelihood

that their presence had already been exposed. As the Hartsfield court

cautioned, courts must “allow some latitude for honest mistakes that are

made by officers in the dangerous and difficult process of making arrests

and executing search warrants.” Id. at 955. This caution applies with

significant force here because the process of executing the warrant at 305

English Road was particularly dangerous and difficult.



                                   29
     Fourth, in Hartsfield, it was the defendant who “led the officers to

the wrong address.” Id. at 952. Here, the Task Force was responsible for

taking Defendant Cody and his team to the target residence. Defendant

Cody testified that he relied on the Task Force to adequately describe the

house and to take him there. He further testified that, once the operation

began, he believed his team “acquired information that justifiably led

them to proceed to the second structure.”          This belief was not

unreasonable because his team members were significantly further

forward than him, Agent Kendig — who exercised delegated authority to

control the entry — was part of that team, the team participated in the

pre-execution briefing and were privy to the same operational

information he had, the operation was in full swing and at a dynamic

stage, and his team were highly trained and experienced in executing

search warrants. (See Dkt. 55-5.) Indeed, Defendant Cody testified that

his team engages in forty or fifty high-risk operations each year. (Id.)

Just as the Hartsfield court found that other officers “acted []reasonably

in following [the deputy sheriff’s] lead” to the wrong house, the Court

here concludes that Defendant Cody acted reasonably in trusting his




                                   30
team’s judgment under the dynamic circumstances they faced.

Hartsfield, 50 F.3d at 956.

     Fifth, the Hartsfield defendant “had been to the proper residence

the day before the search and had procured the search warrant based

upon his own observations supervising a drug buy at [the address].” Id.

at 955. In contrast, Deputy Cody and his team had never visited 305

English Road before the raid because it was too dangerous to do so. Nor

were they shown any clear pictures of the residence. They also had no

role in procuring the search warrant.

     Sixth, the evidence in Hartfield “showed that the houses were

located on different parts of the street, separated by at least one other

residence, and that their appearances were distinguishable” including

because one house “had a fence around it” and the other “had junk cars

and the like strewn outside.” Id. at 952, 955. Here, the houses were

immediately next to each other, had a similar color and design, and were

not clearly separated by a fence or otherwise. It is true that 305 English

Road had several cars and parts scattered around the yard (and that

Plaintiff’s home did not) but, given the proximity and lack of clear

separation between the houses, this difference does not by itself carry



                                   31
significant weight. The most salient difference only confirmed Plaintiff’s

house was the right one: it looked like an occupied residence (which is

what the team were told to look for) and 305 English Road did not.

     Seventh, while the Hartsfield raid “took place during daylight

hours” at about 2:30 p.m., id. at 955, Defendant Cody’s team executed the

search warrant in the evening when “it was starting to get dark,” (Dkt.

70 at 12:24–13:3).

     These factual differences, viewed in the aggregate, are significant.

A “reasonable, similarly situated official could believe that [they] might

make a difference to the conclusion about whether the official’s conduct

was lawful or unlawful.” Merricks, 785 F.3d at 559. The Court therefore

concludes that the unlawfulness of Defendant Cody’s conduct was not

“apparent” or “beyond debate” based on Hartsfield. al-Kidd, 565 U.S. at

741; Coffin, 642 F.3d at 1013. Plaintiff has not shown that Defendant

Cody violated clear law established in Hartsfield.8


8Plaintiff’s brief includes a footnoted string cite to eight cases, with no
explanation of their similarity or relevance to this action. (Dkt. 62 at 10
n.8.) This is insufficient to show that Defendant Cody violated clearly
established law. See Pinson v. JPMorgan Chase Bank, Nat’l Ass’n, 942
F.3d 1200, 1209 n.5 (11th Cir. 2019) (“We do not ordinarily consider
arguments raised in passing in one footnote rather than the body of the


                                    32
     Having failed to cite a materially similar binding precedent,

Plaintiff’s only remaining hope for avoiding qualified immunity is the

“obvious clarity” doctrine. But that doctrine is extremely limited in scope

and Plaintiff has not meaningfully asserted it applies here.9 Even if he

had, the Court finds it does not. For the same reasons that this action

differs materially from Hartsfield, the Court concludes this is not “the

exceptional case in which a defendant officer’s acts are so egregious that

preexisting, fact-specific precedent was not necessary to give clear

warning.” Rodriguez v. Farrell, 280 F.3d 1341, 1351 n.18 (11th Cir.

2002); see Willingham v. Loughnan, 321 F.3d 1299, 1302 (11th Cir. 2003)

(absent materially similar precedent, “official conduct [must] be so

egregious that further warning and notice beyond the general statement




brief”); Zuma Seguros, CA v. World Jet of Delaware, Inc., 2017 WL
4237874, at *5 n.5 (S.D. Fla. Sept. 25, 2017) (“[A] footnote is the incorrect
place for substantive arguments on the merits . . . . [A party] cannot drop
a cryptic remark only in a footnote and expect a Court to evaluate it as a
new substantive argument.”).
9 Plaintiff simply asserts, in conclusory fashion, that “this is an obvious

case in which Cody was palpably unreasonable” because “the two
residences are easily distinguishable such that no reasonable officer
could confuse the two.” (Dkt. 62 at 13.) Plaintiff’s other arguments do
not explicitly invoke the obvious clarity doctrine.

                                     33
of law found in the Constitution or the statute or the caselaw is

unnecessary”).

     As explained above, Defendant Cody took several steps to identify

the target residence. His team executed the warrant under dangerous

and dynamic circumstances, and as it was starting to get dark. They had

never visited or seen the house before (through no fault of their own),

which was unusual. The Task Force was responsible for describing the

house but incorrectly said it was an occupied residence. By the time the

Response Team realized 305 English Road did not match this description,

there was a need to act quickly. Defendant Cody reasonably relied on his

team, including Agent Kendig to whom he delegated authority to lead

entry into the home. Plaintiff’s house was next to, and not dissimilar

from, 305 English Road. And, unlike 305 English Road, Plaintiff’s house

actually looked like an occupied residence, which is what the team were

told to look for. Given these facts, the Court cannot say Defendant Cody’s

conduct was unconstitutional — under “general principle[s] of law” — “as

a matter of obvious clarity.” Coffin, 642 F.3d at 1014–15.

     Defendant Cody is entitled to qualified immunity — and therefore

summary judgment — because Plaintiff has not shown that he violated



                                   34
clearly established law.10 The remaining Defendants are also entitled to

summary judgment because Plaintiff concedes they are protected by

qualified immunity. The Court therefore grants Defendants’ motions for

summary judgment.

III. Conclusion

     The Court DENIES Plaintiff Onree Norris’ Motion for Leave to

Amend Complaint and to Add Party Defendant (Dkt. 50).

     The Court GRANTS Defendants David Cody, David Lemacks,

Jerome Moore, and Steven Parrish’s Motion for Summary Judgment

(Dkt. 55).

     The Court GRANTS Defendant Jermaine Hicks’s Motion for

Summary Judgment (Dkt. 59).




10 To the extent Plaintiff claims Defendant Cody is liable under Section
1983 in his supervisory capacity, Defendant Cody is also protected by
qualified immunity. See Hill v. Orange Cty. Sheriff, 666 F. App’x 836,
841 (11th Cir. 2016) (“Officers facing supervisory liability claims are
entitled to qualified immunity unless the plaintiff states a violation of a
clearly established constitutional right.”); Cottone v. Jenne, 326 F.3d
1352, 1360 (11th Cir. 2003) (“The standard by which a supervisor is held
liable in his individual capacity for the actions of a subordinate is
extremely rigorous.”).

                                    35
SO ORDERED this 16th day of March, 2020.




                         36
